The opinion of the court was delivered by
POLOW, J. A. D.
An Essex County trial jury found defendant, as an accomplice, guilty of assault with intent to rob and aiding and assisting the escape of the actual perpetrators of the crime. She was sentenced to 18 months in the Essex County Correction Center, one year of which was suspended in favor of a probationary term.
Three prosecution witnesses, Gloria Larkin, Charles Sutton and Weldon Grady, identified defendant as the driver of the purported getaway vehicle, a gold or yellow Volkswagen, based upon observations from apartment windows at about four o’clock in the morning. On cross-examination Larkin conceded that she was unable to carefully observe the driver of the vehicle but positively identified the car as the vehicle she had seen defendant driving earlier in the day. Grady identified the scarf worn by the driver as similar to the one defendant had worn earlier in the evening. Sutton modified his direct testimony identifying defendant as the driver by his statement on cross-examination that he did not see defendant driving the vehicle although the driver was a young woman. Defendant *18denied her presence in the vehicle at the time of the offense and produced three corroborative witnesses. The testimony of each, including her mother and brother, lent varying degrees of support to defendant’s claim that she was home in bed when the crime was committed.
Upon the State’s application the court excluded the use of prior convictions to attack the credibility of Larkin and Sutton. The trial judge, concluding that State v. Sands, 76 N.J. 127 (1978), vested him with such discretionary authority, ruled that the respective five- and eight-year-old narcotics convictions were too remote and thus inadmissible. Defendant disagrees and argues that the discretion authorized by Sands applies only to a defendant as a witness in a criminal trial and that in any event the trial judge erred in declaring the convictions too remote. She contends that had she been allowed to elicit testimony regarding the two witnesses’ prior convictions, “their credibility — weak as it was — would have been destroyed in the minds of the jurors.” Since the only evidence of her involvement was contained in the testimony of the three prosecution witnesses who identified her as the driver, and since Grady admitted on cross-examination that he “lied” to police in reporting that he had seen nothing, we conclude that if the excluded testimony had been introduced, the jury may have arrived at a result it otherwise might not have reached. Under the circumstances, we are satisfied that the prior criminal convictions of Larkin and Sutton should not have been excluded. Accordingly, we reverse and remand for a ne v trial.
N.J.S.A. 2A:81-12 provides in pertinent part:
For the purpose of affecting the credibility of any witness, ... his conviction of any crime may be shown by examination or otherwise .... [Emphasis supplied]
As acknowledged by both sides, the statute’s applicability clearly is not limited solely to the defendant in a criminal trial. Rather, the provision applies to all witnesses. In Sands, of course, the Supreme Court ultimately addressed the problem in the context of use of prior criminal convictions against a *19defendant charged with a criminal offense. Still, the scope of the discussion contained in both the majority and concurring opinions goes beyond concern for the rights of a criminal defendant. Both opinions examine the generally broad discretion of a trial judge “in controlling the scope of cross-examination to test credibility.” State v. Sands, supra, 76 N.J. at 140, 148. See American Paint v. Public Serv. Elec. & Gas Co., 163 N.J.Super. 210 (Law Div.1978). The Sands court specifically overruled State v. Hawthorne, 49 N.J. 130 (1967), which had theretofore provided authority for use of prior criminal convictions, regardless of their age, “to affect credibility.” Id. at 140. The Sands ruling is, by its own terms, specifically applicable to the criminal defendant by the statement, “We hold that whether a prior conviction may be admitted into evidence against a criminal defendant rests within the sound discretion of the trial judge .... ” State v. Sands, supra, 76 N.J. at 144 (emphasis added). Nevertheless, we conclude that Sands was intended to authorize exclusion of prior convictions to affect witnesses’ credibility where their probative value is outweighed by a substantial danger of prejudice, undue consumption of time or confusion. Evid.R. 4; State v. Harkins, 177 N.J.Super. 397, 403 (App.Div. 1981). For the reasons stated below, we are unable to discern a basis for exercise of discretion to exclude the prior convictions in these circumstances, grounded on a substantial danger of prejudice, delay or confusion.
In Sands certification was granted specifically for the purpose of reexamining Hawthorne. Both cases involved the applicability of the statutory authorization to use prior criminal convictions of a defendant in a criminal trial “for the purpose of affecting ... credibility.” Id. at 139. The concern expressed in Sands and the motivation for its holding was that admissibility of criminal defendants’ prior convictions “unquestionably discourages many defendants from taking the stand.” Id. at 142. On the other hand, by providing discretion in the trial judge, a fairer trial for the defendant may be insured “by allowing exclusion of a remotely related conviction with its tendency to *20lead the jury to believe that defendant has a criminal disposition.” Id. at 141.
Those particular considerations are inapplicable here. In fact, in this case the concerns expressed by the Supreme Court have been strained to justify a ruling which results in lack of fairness to this defendant in a criminal trial. The criminal disposition a jury might implicate to two prosecution witnesses could logically have had only one potential in this trial — its effect, if any, on the credibility of those witnesses. It is defendant’s liberty which is at stake, not that of the witnesses. The prosecution witnesses, not being on trial, are in no danger of being tried for “past demerits.” See id. at 150. Exercise of discretion to declare the relatively recent prior convictions inadmissible here is tantamount to a determination that prior narcotics convictions, five or eight years earlier, are too remote as a matter of law. No other special circumstances were noted. Our dissenting colleague states that Sutton, the “32 year old witness . .. convicted eight years previously for possession of narcotics ... received a minor sentence . ... ” We note that the “minor sentence” included a six-month commitment to the Essex County Correction Center.
The Sands opinion contains the instruction that “[ordinarily evidence of prior convictions should be admitted and the burden of proof to justify exclusion rests on the [party seeking exclusion].” Id. at 144 (emphasis supplied). That party in the present instance is the State. We cannot find that the State has met the burden of proof imposed upon it. If, as indicated in Sands, supra, at 144, trial judges must be guided by Evid.R. 4 in the application of N.J.S.A. 2A:81-12 to criminal defendants or to any other witness, nevertheless, a balance must still be struck. A conviction which may be prejudicial in the case of the defendant himself, because it suggests a criminal disposition or discourages his taking the witness stand in his own defense, may well be admissible against prosecution witnesses. Declaring such convictions too remote may, itself, result in prejudice to the *21defendant on trial. Hence, we agree with Judge Botter’s conclusion in State v. Harkins, supra, that “the trial judge has discretion, to exclude proof of a conviction where ... [its] probative value ... is outweighed primarily by the danger of undue prejudice.” Although the age of the prior conviction is not the sole criterion by which remoteness or prejudice must be measured, we note that the previous criminal record determined to have been properly admitted in connection with a witness’ credibility in Harkins, a criminal trial, was older than that of either witness in the matter before us.
Under these circumstances, the court must weigh the possible embarrassment to the witnesses in the revelation of criminal convictions five or eight years earlier, against the defendant’s statutory option to attempt to impeach the witnesses’ credibility. The statute is not permissive in the sense of authorizing unbridled discretion to allow or exclude prior convictions to affect a witness’ credibility. Although we agree with the dissent that the trial judge displayed a understanding of the guiding standards, there are no supporting specific findings to justify exclusion. The record discloses only his conclusion that “I see no reason why I should not exclude any conviction for a crime committed more than eight years ago” with regard to Sutton, and “I shall exclude ... a conviction ... [which] took place more than almost five years ago” with regard to Larkin “when she was 18 years of age .... ” Furthermore, exclusion was ordered before either witness testified, without any attempt by the prosecution to justify it by a showing of undue prejudice. We suggest that such an application would be more appropriate when each witness’ direct testimony has been completed.
Sands does not give the court absolute discretion to interfere with exercise of the statutory authority to use prior convictions to affect credibility unless the prejudice occasioned thereby outweighs its probative value or it might otherwise endanger the trial by confusion or delay. The court may, therefore, interfere only to prevent undue prejudice or as otherwise justi*22fied by application of Rule 4. “Meanwhile, we respect the Legislature’s judgment, N.J.S.A. 2A:81-12, that in principle credibility may be affected by conviction of any type of crime.” Ibid.
The State contends that even assuming, arguendo, that Sands does not provide authority for excluding cross-examination to reveal the two witnesses’ prior criminal records, such error was harmless. State v. LaPorte, 62 N.J. 312 (1973). It argues that the testimony of Weldon Grady was sufficient to support the conviction. However, Grady testified that he did not see the face of the driver of the vehicle in question and, as indicated above, admitted that he had originally lied to the police when he stated that he had seen nothing. Hence, failure to allow the jury to consider the other two witnesses’ previous criminal convictions with regard to their credibility and the weight of their testimony does “raise a reasonable doubt” as to whether the jury reached a result it might otherwise not have reached. State v. Macon, 57 N.J. 325, 336 (1971).
Reversed and remanded for a new trial.